Case 7:16-cv-08452-KMK Document 156 Filed 07/31/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANTHONY MARK ELLIS,

Plaintiff,
No. 16-CV-8452 (KMK)

v.
ORDER OF DISMISSAL

LT. CATALANO, ef al.,

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:
Plaintiff Anthony Mark Ellis (“Plaintiff”) brought this Action, pursuant to 42 U.S.C.

§ 1983, asserting claims of excessive force under the Eighth Amendment against several
Defendants. (See generally Am. Compl. (Dkt, No. 15).) On April 23, 2020, the Court issued an
Opinion & Order entering judgment in favor of all Defendants except Correctional Officer James
Sonko (“Sonko”) and Sergeant Keith Montgomery (“Montgomery”). (See Dkt. Nos. 153, 154.)
On June 5, 2020, the Court was notified that copies of the Opinion & Order and Clerk’s
Judgment mailed to Plaintiff’s last known address were returned as undeliverable. (See Dkt.
(entry for June 5, 2020).)

On June 10, 2020, the Court issued an Order To Show Cause noting that Plaintiff had
been advised of his obligation to promptly submit written notification of any changes in his
address, and directing Plaintiff to show cause within 30 days why his remaining claims should
not be dismissed for failure to prosecute. (See Dkt, No. 155.) On June 29, 2020, the Court
received notice that a copy of its Order To Show Cause, mailed to Plaintiff’s last known address,
was returned because Plaintiff was no longer at that address. (See Dkt. (entry for June 29,

2020).) Plaintiff has not responded to the Order To Show Cause or otherwise communicated

 

 

 
Case 7:16-cv-08452-KMK Document 156 Filed 07/31/20 Page 2 of 4

with the Court, Accordingly, in light of Plaintiff’s failure to notify the Court of his change in
address, the Court dismisses the Action without prejudice.

This Court has the authority to dismiss a case for failure to prosecute, See Fed, R, Civ. P.
41(b). Rule 41(b) of the Federal Rules of Civil Procedure provides that a case may be
involuntarily dismissed if a plaintiff “fails to prosecute or to comply with these rules or a court
order.” Although Rule 41(b) expressly addresses a situation in which a defendant moves to
dismiss for failure to prosecute, it has long been recognized that a district court has the inherent
authority to dismiss for failure to prosecute sua sponte. See LeSane v. Hall's See. Analyst, Inc.,
339 F.3d 206, 209 (2d Cir, 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).

While dismissal under Rule 41(b) is subject to the sound discretion of the district courts,
see U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 250-51 (2d Cir, 2004), the Second
Circuit has stated that a Rule 41(b) dismissal is a “harsh remedy to be utilized only in extreme
situations,” LeSane, 239 F.3d at 209 (quotation mark omitted) (quoting Theilmann v. Rutland
Hosp., Inc., 455 F.2d 853, 855 (2d Cir, 1972)). However, it has also stated that the authority to
invoke dismissal for failure to prosecute is “vital to the efficient administration of judicial affairs
and provides meaningful access for other prospective litigants to overcrowded courts.” Lyell
Theatre Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir, 1982).

Before exercising its discretionary authority to dismiss for failure to prosecute, a district
court should consider the following factors:

[1] the duration of the plaintiff's failures, [2] whether plaintiff had received notice

that further delays would result in dismissal, [3] whether the defendant is likely to

be prejudiced by further delay, [4] whether the district judge has take[n] care to

strik[e] the balance between alleviating court calendar congestion and protecting a

party’s right to due process and a fair chance to be heard... and [5] whether the
judge has adequately assessed the efficacy of lesser sanctions.

 

 
Case 7:16-cv-08452-KMK Document 156 Filed 07/31/20 Page 3 of 4

Hardimon v. Westchester County, No. 13-CV-1249, 2014 WL 2039116, at *1 (S.D.N.Y. May 16,
2014) (alterations in original) (quoting LeSane, 239 F.3d at 209). No single factor is dispositive.
See LeSane, 239 F.3d at 210, Hardimon, 2014 WL 2039116, at *1,

The Court concludes that these factors weigh in favor of dismissal without prejudice of
Plaintiff's remaining claims. In granting Plaintiff’s application to proceed in forma pauperis, the
Court advised Plaintiff of his obligation to promptly submit a written notification to the Court in
the event that his address changed, and that failure to do so may result in dismissal of the case.
(See Order Granting IFP Application In Prisoner Case 2 (“[I]t is Plaintiff's obligation to promptly
submit a written notification to the Court if Plaintiff's address changes, and the Court may
dismiss the action if Plaintiff fails to do so.”) (Dkt No. 4.) The Court then repeated this warning
in issuing an Order of Service, (See Order of Service 3 (“Plaintiff also must notify the Court in
writing if his address changes, and the Court may dismiss the action if he fails to do so.”) (Dkt.
No. 5).) However, while Plaintiff’s address changed over seven weeks ago, (see Dkt (entries for
June 5, 2020 and June 29, 2020)), Plaintiff has not advised the Court of a new address, Finally,
while the Court issued an Order To Show Cause directing that Plaintiff to show cause within 30
days why his remaining claims should not be dismissed in light of this failure, (see Dkt. No.
155), Plaintiff has not responded.

Accordingly, Plaintiff’s remaining claims are dismissed without prejudice, for failure to
prosecute, See, e.g., Mena v. City of New York, No. 15-CV-3707, 2017 WL 6398728, at *2
(S.D.N.Y. Dec. 14, 2017) (noting that “a pro se plaintiff is not exempt from complying with court
orders and must diligently prosecute his case”); Capogrosso Vv. Troyetsky, No. 14-CV-381, 2015
WL 4393330, at *5 (S.D.N.Y. July 17, 2015) (finding the fact that the plaintiff “has not

responded to efforts to contact her” weighs im favor of dismissal for failure to prosecute),

 

 

 
Case 7:16-cv-08452-KMK Document 156 Filed 07/31/20 Page 4 of 4

Savatxath v. City of Binghamton, No. 12-CV-1492, 2013 WL 4805767, at *1 (N.D.N-Y. Sept. 9,
2013) (dismissing case for failure to prosecute after the plaintiff “neglected to comply with an
order... requiring him to notify the court ... as to why th[e] action should not be dismissed for
failure to prosecute”); Smadis v. Bank of N.Y, Nos. 05-CV-8474, 07-CV-8546, 2008 WL
1883998, at *4 (S.D.N.Y, Apr. 29, 2008) (dismissing case for failure to prosecute where the court
received no communication from the plaintiffs for nearly two months); Robinson v. United
States, No. 03-CV-1001, 2005 WL 2234051, at *2 (S.D.N.Y. Sept. 8, 2005) (“Only the Plaintiff
can be responsible for notifying the court and the Defendant of his updated address, and
Plaintiff’s failure to do so has made it impossible to provide him any notice.”).

The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff’s last
known address, and to close this case.

SO ORDERED. ae

é ra

DATED: July Of, 2020 , jh Gc
White Plains, New York "

KENNETH M. KARAS"
UNITED STATES DISTRICT JUDGE

a

 

 

 

 
